Filed:  February 28, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
KRIS KAIN
and TRICIA BOSAK,


Petitioners,


	v.
HARDY MYERS,
Attorney General,
State of Oregon,


Respondent.


(SC S49090)
	En Banc
	On petition to review ballot title.
	Submitted on the record December 28, 2001.
	Margaret S. Olney, Smith, Gamson, Diamond & Olney, Portland,
filed the petition for petitioners.
	Erika L. Hadlock, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title referred to the Attorney General for
modification. 
	PER CURIAM
	In this ballot title review proceeding, petitioners
challenge the caption, the "yes" vote result statement, and the
summary of the Attorney General's certified ballot title for a
proposed initiative measure, which the Secretary of State has
denominated as Initiative Petition 133 (2002).  We review the
Attorney General's certified ballot title to determine whether it
substantially complies with the requirements of ORS 250.035(2). 
See ORS 250.085(5) (setting out standard of review).
	Initiative Petition 133 (2002) is a variation of
Initiative Petition 132 (2002).  Both proposals would require
rewriting and resubmission to the voters of certain judicially-invalidated ballot measures.  See Kain/Bosak v. Myers ___ Or ___,
___ P3d ___ (decided this date) (discussing content of Initiative
Petition 132 (2002); referring ballot title for initiative
petition to Attorney General for modification.)  The only
substantive difference between the two proposed measures is that
Initiative Petition 132 would place the responsibility for
rewriting an invalidated measure on the chief petitioner, working
in cooperation with the office of legislative counsel, while
Initiative Petition 133 would place the responsibility for
rewriting an invalidated measure on the legislature.  The
Attorney General's certified ballot titles for the two proposed
measures are very similar.  Petitioners' objections to the two
ballot titles also are very similar.  Most of those objections
are well taken, as the Attorney General concedes.  We refer the
ballot title to the Attorney General for modification consistent
with, and for the reasons stated in, Kain/Bosak, supra.
	Ballot title referred to the Attorney General for
modification.